
	
		II
		112th CONGRESS
		1st Session
		S. 1395
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2011
			Mr. Barrasso (for
			 himself, Mr. Alexander,
			 Mr. Kyl, Mr.
			 Wicker, Mr. Roberts,
			 Mr. Inhofe, Mrs. Hutchison, Mr.
			 Cornyn, and Mr. Grassley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To ensure that all Americans have access to waivers from
		  the Patient Protection and Affordable Care Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the WAIVE
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)As of July 15,
			 2011, the Department of Health and Human Services has approved 1,471 one-year
			 waivers giving some Americans temporary relief from onerous annual benefit
			 limit mandates included in the health care laws President Obama signed on March
			 23, 2010, and March 30, 2010 (Public Laws 111–148 and 111–152).
			(2)As of July 15,
			 2011, these 1,471 one-year annual benefit limit waivers cover 3,200,000
			 Americans.
			(3)Of the 3,200,000
			 Americans granted a one-year annual benefit limit waiver by the Department of
			 Health and Human Services, approximately half (1,619,960) are union
			 members.
			(4)On June 14, 2011,
			 the Government Accountability Office released a report titled Private
			 Health Insurance: Waivers of Restrictions on Annual Limits on Health
			 Benefits.
			(5)The Government
			 Accountability Office report proves millions of Americans had to seek waivers
			 from the health care law’s annual benefit limit mandate in order to avoid
			 double-digit health insurance premium increases.
			(6)The Government
			 Accountability Office report indicates the Department of Health and Human
			 Services granted annual benefit limit waivers to unions, employers, and
			 insurers whose applications projected significant premium increases of at least
			 10 percent or more.
			(7)The Government
			 Accountability Office report, and additional academic literature, shows that
			 the Department of Health and Human Services was forced to grant special annual
			 benefit limit waivers because certain employers, unions, insurers, and others
			 cannot comply with the health care law’s new coverage mandates and continue
			 offering health insurance to their employees.
			(8)The Government
			 Accountability Office data concludes premiums are going up as a direct result
			 of the health care law, threatening private insurance coverage options and
			 violate the promise that you can keep what you have today, if you like
			 it.
			(9)Independent
			 analysis by the non-partisan Congressional Budget Office confirms that premiums
			 will increase by $2,100 per year for families buying insurance on their own,
			 while Administration officials repeatedly promised the American people their
			 costs would go down by $2,500 per year.
			(10)On June 17,
			 2011, the Department of Health and Human Services announced plans to terminate
			 its arbitrary annual benefit limit waiver policy. Administration officials will
			 stop taking waiver applications on September 22, 2011.
			(11)While the
			 Executive Branch did send millions of postcards advertising the health care
			 law’s small business tax credit, it remains unclear if similar efforts are
			 currently underway to inform small business owners about the new annual benefit
			 limit waiver process and program termination.
			(12)Any new business
			 starting up after September 22, 2011, will not have an opportunity to request
			 and secure an annual benefit limit waiver from the Department of Health and
			 Human Services. Without a waiver, these employers may not be able to afford to
			 offer any health insurance coverage to their employees at all.
			3.Individual PPACA
			 waivers
			(a)In
			 generalAn individual may apply for a waiver from one or more of
			 the requirements of the Patient Protection and Affordable Care Act (or an
			 amendment made by that Act or a regulation promulgated under that Act or
			 amendment) by submitting an application to the Secretary of Health and Human
			 Services (referred to in this Act as the Secretary).
			(b)RequirementsAn
			 application submitted under subsection (a) shall include the following:
				(1)The provision or
			 provisions of the Patient Protection and Affordable Care Act (or an amendment
			 made by that Act or a regulation promulgated under that Act or amendment) for
			 which the waiver is being sought.
				(2)A brief
			 description of why compliance with the provision or provisions involved would
			 result in—
					(A)a decrease in
			 access to benefits that are currently covered by a plan or policy in which the
			 individual is enrolled; or
					(B)an increase in
			 premiums to be paid by the individual for such coverage.
					(c)Completion of
			 processThe Secretary shall issue waivers within 30 days of the
			 receipt of such application.
			(d)GuidanceThe
			 Secretary shall issue guidance to individuals in how they can apply for and be
			 granted a waiver under this section.
			
